Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          DETAILED ACTION
Claims 1-18 and 33-34 are currently pending. Claims 19-32 are cancelled in preliminary amendment.
                                                       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 13-14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dent et al. (US 2019/0394694 A1) in view of Dimou et al. (US 2010/0298001 A1).
Regarding claim 1, Dent discloses a method comprising: receiving, by a transceiver of a UE device (Fig. 8 discloses the structure of UE, comprises a transceiver) an aggregate signal stream, the aggregate signal stream including an aggregate of base station downlink signal streams from a plurality of base stations; processing the aggregate signal stream (Fig. 3 discloses the component of the received signal which relates to the serving cell signal may experience a different Doppler frequency shift than is associated with the component of the received signal associated with a neighbouring cell. After receiving the signal the method subsequently tunes to the neighbouring cell transmission 303 and, in parallel, tunes to the serving cell transmission 304. Tuning involves adjusting a reception frequency of receiving circuitry (e.g. a downconverter) to match the frequency of the relevant transmission)
and wherein the set of base stations include a current serving base station and a scanning base station (Paragraphs 0061-0063 disclose there are multiple paths between the base stations and UE and as a consequence signals travelling along different paths (and therefore distances) will have different Doppler shifts In communication networks, serving cells often have knowledge of nearby cells and before the handover procedure begins the serving cell communicates neighbouring cell information to the UE. In some networks, measurements made by the UE are used to inform whether the UE should disconnect from the serving cell and connect to a neighbouring cell, in other words, the measurements performed by the UE can decide handover); determining, from the processing of the aggregate signal stream, a Doppler shifted center frequency of a downlink scanning signal stream received from the scanning base station (Paragraphs 0072-0073 disclose receiving a signal from the serving cell, signals from neighbouring cells are also received 302 (UE receives signals from both base stations); and enhancing, in dependence on the Doppler shifted center frequency, the downlink scanning signal stream associated to the scanning base station (Paragraphs 0072-0073 disclose the component of the received signal which relates to the serving cell signal may experience a different Doppler frequency shift than is associated with the component of the received signal associated with a neighbouring cell. After receiving the signal the method subsequently tunes to the neighbouring cell transmission 303 and, in parallel, tunes to the serving cell transmission 304. Tuning involves adjusting a reception frequency of receiving circuitry (e.g. a downconverter) to match the frequency of the relevant transmission. Accurate tuning can take place in two steps: tuning to the nominal frequency, than compensating for any relatively small frequency offsets by acquiring the actual frequency. Once the actual frequency is acquired, the frequency is typically monitored so that any small changes can be tracked and compensated for, this is typically called automatic frequency control).
Dent does not disclose the mechanism of detecting, from the processing of the aggregate signal stream, a set of base stations in communication range of the UE device.
 In an analogous art, Dimou discloses detecting, from the processing of the aggregate signal stream, a set of base stations in communication range of the UE device (Fig. 2 discloses a UE is in communication with the serving base station and a neighboring base station. UE speed is measured at the UE, and additionally is measured at the network as well. Measurements from both sides are compared, either at the UE, or at the base station. If measurements lie in the same range of values, then HO related parameters are adapted in accordance with the UE speed. The UE 10 receives a pilot signal from the base station 12 at step 1. The UE 10 measures its speed SPEED_UE at step 2 (such as from a Doppler shift in the received pilot signal), and reports SPEED_UE to the serving base station 12 at step 3. The UE 10 could indicate to the base station 12 the handover parameters it uses when it reports measurements or events (such as RSS from BS 14 is higher than the RSS from the serving BS 12. The UE speed estimation is performed by monitoring Doppler shift in a received signal over a time window)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dimou to the system of Dent to provide a procedure by monitoring doppler shift in a received signal in order to determine the UE speed estimation and leads to estimate is a doppler shift in a carrier frequency of a communication link (Fig. 3, Dimou). 
Regarding claims 2 and 33, Dent discloses wherein the enhancing includes frequency compensating the downlink scanning signal stream using a scanning base station Doppler shift parameter value that specifies an amount of a Doppler shift defined by the Doppler shifted center frequency and combining the frequency compensated scanning signal stream with a serving signal stream from the serving base station (Paragraphs 0072-0073 disclose receiving a signal from the serving cell, signals from neighbouring cells are also received 302 (UE receives signals from both base stations); and enhancing, in dependence on the Doppler shifted center frequency, the downlink scanning signal stream associated to the scanning base station (Paragraphs 0072-0073 disclose the component of the received signal which relates to the serving cell signal may experience a different Doppler frequency shift than is associated with the component of the received signal associated with a neighbouring cell. After receiving the signal the method subsequently tunes to the neighbouring cell transmission 303 and, in parallel, tunes to the serving cell transmission 304. Tuning involves adjusting a reception frequency of receiving circuitry (e.g. a downconverter) to match the frequency of the relevant transmission. Accurate tuning can take place in two steps: tuning to the nominal frequency, than compensating for any relatively small frequency offsets by acquiring the actual frequency. Once the actual frequency is acquired, the frequency is typically monitored so that any small changes can be tracked and compensated for, this is typically called automatic frequency control).
Regarding claim 3, Dent discloses wherein the enhancing includes frequency compensating the downlink scanning signal stream using a scanning base station Doppler shift parameter value that specifies an amount of a Doppler shift defined by the Doppler shifted center frequency and combining the frequency compensated scanning signal stream with a serving signal stream from the serving base station (Paragraphs 0072-0073 disclose receiving a signal from the serving cell, signals from neighbouring cells are also received 302 (UE receives signals from both base stations); and enhancing, in dependence on the Doppler shifted center frequency, the downlink scanning signal stream associated to the scanning base station (Paragraphs 0072-0073 disclose the component of the received signal which relates to the serving cell signal may experience a different Doppler frequency shift than is associated with the component of the received signal associated with a neighbouring cell. After receiving the signal the method subsequently tunes to the neighbouring cell transmission 303 and, in parallel, tunes to the serving cell transmission 304. Tuning involves adjusting a reception frequency of receiving circuitry (e.g. a downconverter) to match the frequency of the relevant transmission. Accurate tuning can take place in two steps: tuning to the nominal frequency, than compensating for any relatively small frequency offsets by acquiring the actual frequency. Once the actual frequency is acquired, the frequency is typically monitored so that any small changes can be tracked and compensated for, this is typically called automatic frequency control), wherein the serving signal stream from the serving base station is a frequency compensated serving signal stream from the serving base station (Figs. 3-4 disclose and paragraphs 0072-0073 disclose the component of the received signal which relates to the serving cell signal may experience a different Doppler frequency shift than is associated with the component of the received signal associated with a neighbouring cell).
Regarding claim 13, claim 13 comprises similar limitations as claimed above in claim 1. Dent discloses a system comprising: a signal processing circuit, wherein the signal processing circuit is configured for performing: receiving, by a transceiver of a UE device (Fig. 8 discloses the structure of UE, comprises a transceiver) an aggregate signal stream, the aggregate signal stream including an aggregate of base station downlink signal streams from a plurality of base stations; processing the aggregate signal stream (Fig. 3 discloses the component of the received signal which relates to the serving cell signal may experience a different Doppler frequency shift than is associated with the component of the received signal associated with a neighbouring cell. After receiving the signal the method subsequently tunes to the neighbouring cell transmission 303 and, in parallel, tunes to the serving cell transmission 304. Tuning involves adjusting a reception frequency of receiving circuitry (e.g. a downconverter) to match the frequency of the relevant transmission)
and wherein the set of base stations include a current serving base station and a scanning base station (Paragraphs 0061-0063 disclose there are multiple paths between the base stations and UE and as a consequence signals travelling along different paths (and therefore distances) will have different Doppler shifts In communication networks, serving cells often have knowledge of nearby cells and before the handover procedure begins the serving cell communicates neighbouring cell information to the UE. In some networks, measurements made by the UE are used to inform whether the UE should disconnect from the serving cell and connect to a neighbouring cell, in other words, the measurements performed by the UE can decide handover); determining, from the processing of the aggregate signal stream, a Doppler shifted center frequency of a downlink scanning signal stream received from the scanning base station (Paragraphs 0072-0073 disclose receiving a signal from the serving cell, signals from neighbouring cells are also received 302 (UE receives signals from both base stations); and enhancing, in dependence on the Doppler shifted center frequency, the downlink scanning signal stream associated to the scanning base station (Paragraphs 0072-0073 disclose the component of the received signal which relates to the serving cell signal may experience a different Doppler frequency shift than is associated with the component of the received signal associated with a neighbouring cell. After receiving the signal the method subsequently tunes to the neighbouring cell transmission 303 and, in parallel, tunes to the serving cell transmission 304. Tuning involves adjusting a reception frequency of receiving circuitry (e.g. a downconverter) to match the frequency of the relevant transmission. Accurate tuning can take place in two steps: tuning to the nominal frequency, than compensating for any relatively small frequency offsets by acquiring the actual frequency. Once the actual frequency is acquired, the frequency is typically monitored so that any small changes can be tracked and compensated for, this is typically called automatic frequency control).
Dent does not disclose the mechanism of detecting, from the processing of the aggregate signal stream, a set of base stations in communication range of the UE device.
 In an analogous art, Dimou discloses detecting, from the processing of the aggregate signal stream, a set of base stations in communication range of the UE device (Fig. 2 discloses a UE is in communication with the serving base station and a neighboring base station. UE speed is measured at the UE, and additionally is measured at the network as well. Measurements from both sides are compared, either at the UE, or at the base station. If measurements lie in the same range of values, then HO related parameters are adapted in accordance with the UE speed. The UE 10 receives a pilot signal from the base station 12 at step 1. The UE 10 measures its speed SPEED_UE at step 2 (such as from a Doppler shift in the received pilot signal), and reports SPEED_UE to the serving base station 12 at step 3. The UE 10 could indicate to the base station 12 the handover parameters it uses when it reports measurements or events (such as RSS from BS 14 is higher than the RSS from the serving BS 12. The UE speed estimation is performed by monitoring Doppler shift in a received signal over a time window)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dimou to the system of Dent to provide a procedure by monitoring doppler shift in a received signal in order to determine the UE speed estimation and leads to estimate is a doppler shift in a carrier frequency of a communication link (Fig. 3, Dimou). 
Regarding claim 14, Dent discloses a method comprising: receiving by a transceiver of a UE device (Fig. 8 discloses the structure of UE, comprises a transceiver) an aggregate signal stream, the aggregate signal stream including an aggregate of base station downlink signal streams from a plurality of base stations; processing the aggregate signal stream (Fig. 3 discloses the component of the received signal which relates to the serving cell signal may experience a different Doppler frequency shift than is associated with the component of the received signal associated with a neighbouring cell. After receiving the signal the method subsequently tunes to the neighbouring cell transmission 303 and, in parallel, tunes to the serving cell transmission 304. Tuning involves adjusting a reception frequency of receiving circuitry (e.g. a downconverter) to match the frequency of the relevant transmission)
and wherein the set of base stations include a current serving base station and a scanning base station (Paragraphs 0061-0063 disclose there are multiple paths between the base stations and UE and as a consequence signals travelling along different paths (and therefore distances) will have different Doppler shifts In communication networks, serving cells often have knowledge of nearby cells and before the handover procedure begins the serving cell communicates neighbouring cell information to the UE. In some networks, measurements made by the UE are used to inform whether the UE should disconnect from the serving cell and connect to a neighbouring cell, in other words, the measurements performed by the UE can decide handover); enhancing a downlink scanning signal stream associated to a scanning base station in dependence on the detecting indicating that the scanning base station is included in the set of base stations in communication range of the UE device (Paragraphs 0072-0073 disclose the component of the received signal which relates to the serving cell signal may experience a different Doppler frequency shift than is associated with the component of the received signal associated with a neighbouring cell. After receiving the signal the method subsequently tunes to the neighbouring cell transmission 303 and, in parallel, tunes to the serving cell transmission 304. Tuning involves adjusting a reception frequency of receiving circuitry (e.g. a downconverter) to match the frequency of the relevant transmission. Accurate tuning can take place in two steps: tuning to the nominal frequency, than compensating for any relatively small frequency offsets by acquiring the actual frequency. Once the actual frequency is acquired, the frequency is typically monitored so that any small changes can be tracked and compensated for, this is typically called automatic frequency control).
Dent does not disclose the mechanism of detecting, from the processing of the aggregate signal stream, a set of base stations in communication range of the UE device.
 In an analogous art, Dimou discloses detecting, from the processing of the aggregate signal stream, a set of base stations in communication range of the UE device (Fig. 2 discloses a UE is in communication with the serving base station and a neighboring base station. UE speed is measured at the UE, and additionally is measured at the network as well. Measurements from both sides are compared, either at the UE, or at the base station. If measurements lie in the same range of values, then HO related parameters are adapted in accordance with the UE speed. The UE 10 receives a pilot signal from the base station 12 at step 1. The UE 10 measures its speed SPEED_UE at step 2 (such as from a Doppler shift in the received pilot signal), and reports SPEED_UE to the serving base station 12 at step 3. The UE 10 could indicate to the base station 12 the handover parameters it uses when it reports measurements or events (such as RSS from BS 14 is higher than the RSS from the serving BS 12. The UE speed estimation is performed by monitoring Doppler shift in a received signal over a time window)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Dimou to the system of Dent to provide a procedure by monitoring doppler shift in a received signal in order to determine the UE speed estimation and leads to estimate is a doppler shift in a carrier frequency of a communication link (Fig. 3, Dimou). 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dent et al. (US 2019/0394694 A1) in view of Dimou et al. (US 2010/0298001 A1) and further in view of Erceg et al. (US 2009/0003475 A1).
Regarding claim 12, the combination of Dent and Dimou don’t disclose the limitations of claim 12. In an analogous art, Erceg discloses wherein the enhancing includes applying beam forming weights to a set of antennas connected to the transceiver, the antennas of the set of antennas respectively picking up aggregated signals from multiple base stations (Paragraph 0038 disclose  in a receiver station, such as STA 104, the processor 206 may enable the computation of CSI feedback information, beamforming weights, and/or reduced quantity feedback information, based on received signals. The processor 206 may also enable the computation of Doppler shift frequencies in received signals. The processor 206 may enable a determination of whether to generate feedback information comprising full FI or reduced quantity FI based on the computed Doppler shift frequency). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Erceg to the modified system of Dent and Dimou to provide the technique of generate beamforming weights based on the computed channel estimate matrix. The beamforming weights may be utilized at the transmitter station to enable the generation of the beamformed signals (Paragraphs 0028).

Allowable Subject Matter
Claims 4-11, 15-18 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dai et al. (US 2017/0374707 A1) discloses a determining unit determines a downlink frequency shift according to a received uplink signal sent by a terminal device, and determines a second transmit frequency according to the downlink frequency shift and a first transmit frequency; and a sending unit sends a downlink signal to the terminal device (Abstract, Dai).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413